                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )       3:19-CR-14
                                                )       JUDGE GREER
XIAORONG YOU                                    )
      Defendant                                 )

        MOTION FOR EXTENSION OF TIME TO APPEAL ORDER [DOC. 193]

       The United States of America, by and through the United States Attorney for the Eastern

District of Tennessee, hereby requests an extension of time to appeal the Order granting [142]

Daubert Motion to Preclude Expert Testimony [Doc. 193] entered by Magistrate Judge Cynthia

Wyrick on July 10, 2020 to on or before July 31, 2020. The United States requests this

additional time in light of the court’s recent order continuing the trial until September 1, 2020.

This additional time is necessary due to the United States has spent the last four (4) calendar

days, since the Order [193] was issued, preparing for trial.

       Wherefore, the United States of America respectfully requests an extension of time to

appeal to on or before July 31, 2020.

       Respectfully submitted this the 14th day of July, 2020.

                                              J. DOUGLAS OVERBEY
                                              UNITED STATES ATTORNEY

                                              By: /s/ Timothy C. Harker
                                                 TIMOTHY C. HARKER, NY Bar# 4582177
                                                 Assistant United States Attorney
                                                 800 Market Street, Suite 211
                                                 Knoxville, Tennessee 37902
                                                 (865) 545-4167
                                                 Timothy.Harker@usdoj.gov




                                                    1
By: /s/ Nicholas O. Hunter
   Nicholas O. Hunter (DC Bar # 1022355)
   Trial Attorney
   U.S. Department of Justice
   National Security Division
   950 Pennsylvania Ave., N.W.
   Washington, D.C. 20530
   Email: nicholas.hunter@usdoj.gov

By: /s/ Matthew R. Walczewski
   Matthew R. Walczewski (IL Bar #6297873)
   Senior Counsel, U.S. Department of Justice
   Criminal Division
   Computer Crime & Intellectual Property
   Section (CCIPS)
   John C. Keeney Building, Suite 600
   Washington, DC 20530
   (202) 514-1983
   Email: matthew.walczewski@usdoj.gov




  2
